DETAILED ACTION

Notice to Applicant

1.	The following is a FINAL office action upon examination of application number 15/718,416. Claims 1-6, 10-15, and 19-21 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 15/718,416, filed 09/28/2017 Claims Priority from Provisional Application 62/500,050, filed 05/02/2017, and Claims Priority from Provisional Application 62/402,174, filed 09/30/2016.

Response to Amendment

4.	In the response filed March 17, 2021, Applicant amended claims 1, 2, 10, 11, 19, and 20, and cancel claims 7-8 and 16-17. No new claims were presented for examination. 

5.	Applicant did not amend claim 21.  Accordingly, the previously issued objection of claim 21 has been maintained.



Response to Arguments

7.	Applicant's arguments filed March 17, 2021, have been fully considered.

8.	Applicant submits “that a human cannot host an online marketplace or communicate with a front end of a mobile application hosted by the server of the online marketplace. Thus, a human is expressly precluded from performing the claimed features.” [Applicant’s Remarks, 03/17/2021, pages 8-9]

With particular respect to the §101 rejection, as best understood by the Examiner, Applicant first argues with respect to Prong 1 of Step 2A of the eligibility inquiry that the claims do not recite an abstract idea within the “certain methods of organizing human activity grouping.” Specifically, Applicant asserts that “a human cannot host an online marketplace or communicate with a front end of a mobile application hosted by the server of the online marketplace.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1, 10, and 19 have been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people, such as providing job opportunities to users. The limitations reciting “receiving user attributes including financial information of a user; receiving a user schedule comprising periods of availability of the user with respect to a predetermined period of time; determining, via execution of a machine learning algorithm a plurality of available employment opportunities that fit within the periods of availability based on the user attributes of the user; receiving a selection of an available job opportunity from among the plurality of determined available job opportunities; and transferring the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity” are reasonably understood as setting forth activities of relationships or interactions between people, and furthermore may be understood as rules or instructions. As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of providing information about a job opportunity to users. The limitations of receiving,  receiving, determining, receiving, and transferring, cover human activity concepts, but for the recitation of generic computer components. That is, other than reciting a server, a mobile application, an online marketplace, a mobile device, a user interface, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Furthermore, generally transmitting, and displaying data are examples of insignificant extra-solution activity. The Applicant’s claimed limitations are receiving attributes about the user (i.e. financial information and schedule) to determine and display job opportunities to the user, where the results are merely displayed to a human user, which is directed towards the abstract idea of Organizing Human Activity. Accordingly, the claims recite an abstract idea. 
Moreover, in response to Applicant’s statement that “a human cannot host an online marketplace or communicate with a front end of a mobile application hosted by the server of the online marketplace. Thus, a human is expressly precluded from performing the claimed features,” the Examiner emphasizes that contrary to Applicant’s assertions, the claims do not expressly exclude a human. As stated in the Applicant’s Remarks “As noted above, a user provides information about themselves and the host platform automatically matches the user to available gig employment opportunities.” [Remarks, at page 9]. Therefore, Applicant’s statement that a human is expressly precluded from performing the claimed features is not persuasive. Applicant's suggestion that “a human is expressly precluded from performing the claimed features” is not persuasive because "communicating with a front end of a mobile application hosted by the server of the online marketplace " does not necessarily require a complete absence of intervention, nor does “communicating with a front end of a mobile application hosted by the server of the online marketplace” necessarily provide support for an assertion that an associated function is, or can be, accomplished without some form of user involvement of intervention. With respect to the claims requiring a machine, it is noted that the claims viewed as a whole are found to be directed to a process/system/medium for organizing human activity; thus abstract. Like other cases cited for organizing human activity: Bilski, Alice, Planet Bingo, etc. one of ordinary skill in the art would have and did recognize the efficiency, simplicity, speed that implementing the human activity on or with the aid of a computer provided thus their applications for patent protection in Bilski, Alice, and Planet Bingo inventions. Nonetheless, the Court in each of those cases found the computer implement activity to be an expression of an abstract concept thereby patentably ineligible. More to the point when the limitations are considered individually and in combination the any purported improvements to the technology/significantly more aspects, 

9.	Applicant submits “in the present application, the platform can find job types that the user is completely unaware of. Such a process is a benefit in the art of employment searching, it is also a benefit to a computing environment (online marketplace) because it enables an online marketplace to perform a functionality it has not been able to previously perform. Thus, the claims recite additional elements which integrate the claims into a practical application. Accordingly, the claims recite eligible subject matter.” [Applicant’s Remarks, 03/17/2021, page 9]

Applicant submits that, under Step 2A Prong Two, “the claims recite additional elements which integrate the claims into a practical application.” The Examiner respectfully disagrees. When evaluated under Step 2A, Prong Two, the additional elements, as recited in exemplary claims 1, 10, and 19 are the “a server,” “a mobile application,” “an online marketplace,” “a mobile device,” “a user interface of the mobile application on the mobile device” (claim 1); “a processor,” “a server,” “a mobile application,” “an online marketplace,” “a mobile device executing the mobile application,” and “a network interface,” (claim 10); and “a non-transitory computer readable storage medium having program instructions,” “a processor,” “a server,” “a mobile application,” “an online marketplace,” “a mobile device,” “a user interface of the mobile application on the mobile device” (claim 19). These elements, whether taken individually or in combination, do not integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful 
It is clear that a mere general purpose computer (or at least a conventional device of virtually any form factor) is relied on to implement the recited steps (See, e.g., Specification at paragraph 0032, noting that “For example, the method 400 may be performed by a computing device having a processor such as a web server, a cloud platform, or other computing device, hosting a web site or mobile application that manages the workforce optimization platform” and paragraph 0039, noting that “The processor 520 may include one or more processing devices each including one or more processing cores. In some examples, the processor 520 is a multicore processor or a plurality of multicore processors. Also, the processor 520 may be fixed or it may be reconfigurable.”), which amounts to using a computer as a tool to perform an abstract idea, and thus insufficient to amount to a practical application.  2019 PEG at page 55.  Similarly, the server a mobile application, online marketplace, mobile device, and user interface amount to nothing more than generally linking the use of a judicial exception to a particular technological environment, which is also insufficient to amount to a practical application.  2019 PEG at 55.
Applicant has not provided a specific showing, either in the claim language or the Specification, of an improvement in the computer components, or that these components are used in a unique or unconventional manner different from their ordinary purpose. Certainly, the Specification makes it clear that the steps involve general purpose computer operations (See, e.g., Specification at paragraphs 0032, 0039). In other words, the claim is not focused on an improvement to computers or software as tools, but similar to the Federal Circuit's finding in the FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the receiving, receiving, determining, receiving, and transferring steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. Notably, the claims do nothing to modify, reconfigure,  The claimed method does not improve the speed or operation efficiency of the computer. The claim, as a whole, describes how to generally apply or execute the abstract concept as a computer-implemented method via the “processor.” In other words, the claim merely links the recited abstract idea generally to a computer environment, and thus does no more than represent a drafting effort to monopolize the abstract idea in a computer implementation.  2019 PEG at page 55.  Therefore, the claims are not integrated into a practical application, but instead are directed to an abstract idea. 
Similarly, the fact that the machine displays a browsable list of the plurality of determined available job opportunities suggests merely invoking a generic computing device as a tool for transmitting information, which amounts to use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea. The additional elements perform the displaying function using a “computer” being used in its ordinary capacity. In other words, the claims invoked the computer merely as a tool to execute the abstract idea. Thus, the additional elements do not add significantly more to the abstract idea because they are simply applying the abstract idea without any recitation of details of how to carry out the abstract idea. Further, using a computer system to display information about job opportunities does not integrate the abstract idea into a practical application since this amounts to adding the words apply it to an abstract idea or merely using a computer as a tool to perform the abstract idea. 
	Furthermore, in response to Applicant’s statement that “in the present application, the platform can find job types that the user is completely unaware of. Such a process is a benefit in the art of employment searching,” it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing 
list of the plurality of determined available job opportunities, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process for finding job types for a user, at most, an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). For the reasons above, this argument is found unpersuasive.

10.	Applicant submits “the combination of Thomas and Carter fails to render obvious the features of Claim 1, because the combination fails to describe or hosting. via a server, a mobile application that implements an online marketplace for browsing employment opportunities . . . simultaneously display, via the user interface of the mobile application on the mobile device, a browsable list of the plurality of determined available job opportunities, wherein each available job opportunity includes a displayed icon and a link to a host of the respective job opportunity, receive, from the user interface of the mobile application on the mobile device, a selection of an available job opportunity from among the plurality of determined available job opportunities, and transfer the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity.” [Applicant’s Remarks, 03/17/2021, pages 11-12]

In response to the Applicant’s argument that “the combination of Thomas and Carter fails to render obvious the features of Claim 1, because the combination fails to describe or hosting, via a server, a mobile application that implements an online marketplace for browsing employment opportunities . . . simultaneously display, via the user interface of the mobile application on the mobile device, a browsable list of the plurality of determined available job opportunities, wherein each available job opportunity includes a displayed icon and a link to a host of the respective job opportunity, receive, from the user interface of the mobile application on the mobile device, a selection of an available job opportunity from among the plurality of determined available job opportunities, and transfer the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 03/17/2021, which have been addressed in the updated rejection below.

11.	Applicant submits “Thomas describes matching users to revenue producing opportunities. However, Thomas does not implement an online marketplace, let alone, via a mobile application. Moreover, the system of Thomas does not provide a browsable list of job opportunities wherein 

Applicant suggests, as best understood by the Examiner, that Thomas does not teach the limitations “hosting, via a server, a mobile application that implements an online marketplace for browsing employment opportunities,” and “wherein each available job opportunity includes a displayed icon and a link to a host of the respective job opportunity.” In response, the Examiner emphasizes that Thomas is not relied on to teach the newly amended limitations “hosting, via a server, a mobile application that implements an online marketplace for browsing employment opportunities,” and “wherein each available job opportunity includes a displayed icon and a link to a host of the respective job opportunity.” Applicant’s argument is believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

12.	Applicant submits “Carter does not describe an online marketplace for browsing employment opportunities, let alone, implementing such an online marketplace via a mobile application.” [Applicant’s Remarks, 03/17/2021, page 12]

Applicant suggests, as best understood by the Examiner, that Carter does not teach the limitations “hosting, via a server, a mobile application that implements an online marketplace for browsing employment opportunities.” In response, the Examiner emphasizes that Carter is not relied on to teach the newly amended limitation “hosting, via a server, a mobile application that implements an online marketplace for browsing employment opportunities.” Applicant’s argument is believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.



	In response to the Applicant’s argument that “the list of jobs returned in Carter (paragraph [0071]) does not include an icon or a link to a host platform of the job opportunity. Instead, the user must perform additional searches for information about the job by accessing other online resources. Therefore, it necessarily follows that the system of Carter cannot transfer a connection of a mobile device from a mobile application host to a host platform of an available job opportunity that is selected via a link,” the Examiner notes that Applicant appears to be referring to the claimed limitations “wherein each available job opportunity includes a displayed icon and a link to a host of the respective job opportunity,” and “transferring the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity.” The Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 03/17/2021, which have been addressed in the updated rejection below.

14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been 

Claim Objections

15.	Claim 21 is objected to because of the following informalities: typographical errors.  

16.	Claim 21 recites “The computer-implemented method of claim 1, wherein the method further comprises continously training the machine learning algorithm based on matches of users to job opportunities.” Claim 21 should recite “The computer-implemented method of claim 1, wherein the method further comprises continuously training the machine learning algorithm based on matches of users to job opportunities.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112

17.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


18.	Claims 1-6, 10-15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the plurality of determined available job opportunities.” Claim 1 recites “the plurality of determined available job opportunities.” However, this limitation lacks antecedent basis because independent claim 1 does not introduce “a plurality of determined available job opportunities.” Independent claims 10 and 19 recite similar limitations  as set forth in claim 1. Appropriate correction is required.

20.	Claim 1 was amended to recite “transferring the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity.” Claim 1 recites “the connection.” However, this limitation lacks antecedent basis because independent claim 1 does not introduce “a connection.” Independent claims 10 and 19 recite similar limitations  as set forth in claim 1. Appropriate correction is required.

21.	All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101


22.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

23.	Claims 1-6, 10-15, and 19-21 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-6, 10-15, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-6, 10-15, and 19-21 are directed to a method, system and a non-transitory computer readable storage medium (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-8, 10-17, and 19-21 is satisfied. 
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-6, 10-15, and 19-21 are directed toward a method, system and a non-transitory computer readable storage medium for workforce optimization. Claims 1-6, 10-15, and 19-21 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Specifically, the series of steps in claims 1, 10, and 19 instructing how to receive user attributes including financial information of a user; receive a user schedule comprising periods of availability of the user with respect to a predetermined period of time; determine, via execution of a machine learning algorithm a plurality of available employment opportunities that fit within the periods of availability based on the user attributes of the user; receive a selection of an available job opportunity from among the plurality of determined available job opportunities; and transfer the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity would be directed to certain methods of organizing human activities. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions). The claims are directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” The Applicant’s claimed limitations are receiving user attributes including financial information and a user schedule to determine job opportunities for the user, thereby exemplifying the organization of human activity. Independent claims 10 and 19 recite similar limitations  as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a server,” “a mobile application,” “an online marketplace,” “a mobile device,” “a user interface of the mobile application on the mobile device” (claim 1); “a processor,” “a server,” “a mobile application,” “an online marketplace,” “a mobile device executing the mobile application,” and “a network interface,” (claim 10); and “a non-transitory computer readable storage medium having program instructions,” “a processor,” “a server,” “a mobile application,” “an online marketplace,” “a mobile device,” “a user interface of the mobile application on the mobile device” (claim 19). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the For example, the method 400 may be performed by a computing device having a processor such as a web server, a cloud platform, or other computing device” and [0039]: “The processor 520 may include one or more processing devices each including one or more processing cores. In some examples, the processor 520 is a multicore processor or a plurality of multicore processors. Also, the processor 520 may be fixed or it may be reconfigurable. The output 530 may output data to an embedded display of the device 500, an externally connected display, a cloud, another device, and the like. The storage device 540 is not limited to any particular storage device and may include any known memory device such as RAM, ROM, hard disk, and the like.”). The claim is directed to an abstract idea.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to transfer the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claims recites hardware and software elements, such as “a server,” “a mobile application,” “an online marketplace,” “a mobile device,” “a user interface of the mobile application on the mobile device” (claim 1); “a processor,” “a server,” “a mobile application,” “an online marketplace,” “a mobile device executing the mobile application,” and “a network interface,” (claim 10); and “a non-transitory computer readable storage medium having program instructions,” “a processor,” “a server,” “a mobile application,” “an online marketplace,” “a mobile device,” “a user interface of the mobile application on the mobile device” (claim 19). The additional elements do not integrate the abstract idea into a practical application because these limitations are not sufficient to qualify as being “significantly more” than the abstract idea.
The additional elements are broadly applied to the abstract idea(s) at a high level of generality and the data collection, storage, processing, and outputting limitations are generic The processor 520 may include one or more processing devices each including one or more processing cores. In some examples, the processor 520 is a multicore processor or a plurality of multicore processors. Also, the processor 520 may be fixed or it may be reconfigurable.”). Furthermore, generally transmitting, and outputting data are examples of insignificant extra-solution activity. 
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The step for displaying, via the user interface of the mobile application on the mobile device, a browsable list of the plurality of determined available job opportunities merely encompasses insignificant extra-solution data output activity accomplished via a display device. Similarly, the claim step for transferring the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). The limitation displaying, via the user interface of the mobile application on the mobile device, a browsable list of the plurality of determined available job opportunities requires anything other than an interface of a generic computer to display the data.  Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. Claim 1 is directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea. After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination are found insufficient to supply an inventive concept under 35 USC 101. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 2-6, 10-15, and 19-21  are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims further comprising extracting criteria of each of the plurality of available job opportunities, wherein the determining is further performed based on the extracted criteria with respect to the user attributes and the user schedule; wherein the extracted criteria comprises two or more of property asset requirements, adherency requirements, trust requirements, motivational requirements, and psychological requirements; further comprising extracting social network information about the user from a social networking account associated with the user, and determining one or more of attributes of the user based on the extracted social networking information; wherein the determining further comprises determining a plurality of optimal job opportunities and mixing and matching times and dates for performing the plurality of optimal job opportunities within an availability of the user schedule; wherein the mixing and matching comprises determining a shortest amount of time to payoff a debt associated with the user; wherein the method further comprises continously training the machine learning algorithm based on matches of users to job opportunities) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-6, 11-15, and 20-21 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

27.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

28.	Claims 1, 10, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Pub. No.: US 2010/0299251 A1, [hereinafter Thomas], in view of Carter et al., Pub. No.: US 2011/0313863 A1, [hereinafter Carter], in further view of Ramo, Pub. No.: WO 2016/145104 A1, [hereinafter Ramo].

As per claim 1, Thomas teaches a computer-implemented method comprising: hosting, via a server, a mobile application (paragraph 0128, discussing that  the consumer system comprises a consumer terminal and an input device. Optionally, consumer system may also include a smart interface. Consumer terminal may be any remote terminal through which a consumer may access other aspects of the system and may comprise any of the input devices, computing units, or computing systems described herein. Further, consumer terminal communicates with the system through any of the communications networks described above. In an exemplary aspect, consumer terminal comprises a data analysis application (i.e., hosting a mobile application). Data analysis application may be any suitable application for analyzing data; paragraph 0144, discussing that an exemplary system according to one embodiment, and as set forth in FIG. 15, may include one or more host, user account, user savings account, user interface, income source and payee; paragraph 0150, discussing that a user may include any individual, business, entity, government organization, software and/or hardware that interact with a system. User interface 25 or web client may include any hardware and/or software suitably configured to facilitate input, receipt and/or review of any information related to system 1 or any information discussed herein. User interface 25 or web client includes any device (e.g., personal computer, mobile device, phone, etc.) which communicates via any network. Browser applications comprise Internet browsing software installed within a computing unit or a system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including hand held computers, personal digital assistants, mobile phones, mobile devices, set-top boxes, workstations, computer-servers, main frame computers, mini-computers, PC servers, pervasive computers, network sets of computers, and/or the like; paragraph 0223, discussing that a user may interact with system 1 via various interfaces and devices. In one embodiment, user accesses the functionality of system 1 via a mobile device. Any of the goal setting, paying yourself first, funds transfer, financial account review and maintenance, payment hierarchy, community 

connecting, via the server, to a mobile device executing the mobile application (paragraph 0150, discussing that a user may include any individual, business, entity, government organization, software and/or hardware that interact with a system. User interface 25 or web client may include any hardware and/or software suitably configured to facilitate input, receipt and/or review of any information related to system or any information discussed herein. User interface 25 or web client includes any device (e.g., personal computer, mobile device, phone, etc.) which communicates via any network. Browser applications comprise Internet browsing software installed within a computing unit or a system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including hand held computers, personal digital assistants, mobile phones, mobile devices, set-top boxes, workstations, computer-servers, main frame computers, mini-computers, PC servers, pervasive computers, network sets of computers, and/or the like. Practitioners will appreciate that a web client may be in direct contact with an application server.  For example, a web client may access the services of an application server through another server and/or hardware component (i.e., connecting, via the server, to a mobile device executing the mobile application), which may have a direct or indirect connection to an Internet server...In an exemplary embodiment, access is through a network or the Internet through a commercially-available web-browser software package; paragraph 0223, discussing that a user may interact with system 1 via various interfaces and devices. In one embodiment, user accesses the functionality of system 1 via a mobile device. 

 receiving, from a user interface of the mobile application on the mobile device, user attributes including financial information of a user (abstract, discussing that the system identifies a revenue producing opportunity for a user. The system obtains information related to the user's income (i.e. financial information of a user), income sources, user's debts and user's goals. The system identifies a revenue producing opportunity for the user by matching user information with information regarding the opportunities…; paragraph 0019, discussing that the system comprises a computer configured to receive user financial information of a user (i.e. user attributes including financial information of a user), the user financial information comprising user savings goal information, user debt information and user income information. The system determines a revenue producing opportunity for the user. In various embodiments, the revenue producing opportunity may involve an opportunity for the user to become a franchisee, a sales representative, a retailer and a commissioned agent. For example, the system may determine based upon, for example a user savings goal or a user income source, that the user is either training to be a chef or is already working as chef. The system may also determine based upon, for instance advertiser information, job listings or direct solicitation from an employer, that an opportunity exists to earn commission to for selling knives; paragraph 0054, discussing that "data analysis", as used herein, shall be understood to comprise quantitative and qualitative research, statistical modeling, regression analyses, market segmentation analyses, econometrics, financial analyses, budgeting analyses, and/or the like; paragraph 0150, discussing that user interface 25 

determining, by the server, a plurality of available employment opportunities based on the user attributes of the user (paragraph 0019, discussing that the system comprises a computer configured to receive user financial information of a user, the user financial information comprising user savings goal information, user debt information and user income information. The system determines a revenue producing opportunity (i.e., employment opportunity) for the user. In various embodiments, the revenue producing opportunity may involve an opportunity for the user to become a franchisee, a sales representative, a retailer and a commissioned agent. For example, the system may determine based upon, for example a user savings goal or a user income source, that the user is either training to be a chef or is already working as chef. The system may also determine based upon, for instance advertiser information, job listings or direct solicitation from an employer, that an opportunity exists to earn commission to for selling knives; paragraph 0173, discussing that the registration phase may include a user providing and system receiving financial information... In one embodiment, host 5 provides a web page within a website which is hosted at a server, wherein the webpage facilitates obtaining personal financial information from the user by, for example, menu driven interactive procedures. In an embodiment, a web page seamlessly presents  a user's financial accounts to provide an accurate wealth snapshot. The user may use user interface 25 to enter into a web page the requested financial information, wherein the financial information may include, for example, user income information, user income source information, user savings goal information, and user debt information; paragraph 0230, discussing that system 1 not only aids in optimizing user savings and minimizing penalties associated with user debts, but also identifies opportunities (i.e., determining a plurality of available employment opportunities based on the user attributes of the user) for the user to earn additional income. A 

simultaneously displaying, via the user interface of the mobile application on the mobile device, a browsable list of the plurality of determined available job opportunities (paragraph 0019, discussing that the system comprises a computer configured to receive user financial information of a user, the user financial information comprising user savings goal information, user debt information and user income information. The system determines a revenue producing opportunity for the user. In various embodiments, the revenue producing opportunity may involve an opportunity for the user to become a franchisee, a sales representative, a retailer and a commissioned agent. For example, the system may determine based upon, for example a user savings goal or a user income source, that the user is either training to be a chef or is already working as chef; paragraph 0083, discussing a suitable display device/input device 408, such as a keyboard or pointing device in combination with a monitor, may be provided for receiving data from and outputting data to a user of the system (i.e., displaying via the user interface); paragraph 0154, discussing a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor; paragraph 0216, discussing that the collective experience and wisdom aggregated into community knowledge is used, in one embodiment, to determine a community recommendation regarding a savings amount. In an embodiment, the community recommendation may be selected automatically or may be selected by the user from a plurality of community recommendations generated from the community 

receiving, from the user interface of the mobile application on the mobile device, a selection (paragraph 0216, discussing that the collective experience and wisdom aggregated into community knowledge is used to determine a community recommendation regarding a savings amount. In an embodiment, the community recommendation may be selected by the user from a plurality of community recommendations (i.e., receiving a selection) generated from the community knowledge. For example, during a savings goal input process, the user may be presented with side-bar information (e.g., separate from but seamlessly integrated with the main data input interface) that presents a plurality of community recommendations to the user. The user may select a community recommendation and be presented with forecasts or models that predict how the recommendation may influence the user's savings, payments, debts, etc. For 

Thomas does not explicitly teach hosting, via a server, a mobile application that implements an online marketplace for browsing employment opportunities; receiving, from the user interface of the mobile application on the mobile device, a user schedule comprising periods of availability of the user with respect to a predetermined period of time; determining, via execution of a machine learning algorithm by the server, a plurality of available employment opportunities that fit within the periods of availability based on the user attributes of the user; wherein each available job opportunity includes a displayed icon and a link to a host of the respective job opportunity; receiving, from the user interface of the mobile application on the mobile device, a selection of an available job opportunity from among the plurality of determined available job opportunities; and transferring the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity. Carter in the analogous art of matching users to opportunities teaches:

receiving, from the user interface of the mobile application on the mobile device, a user schedule comprising periods of availability of the user with respect to a predetermined period of time (paragraph 0002, discussing systems and methods of interactively searching opportunity-based data and providing a user with information and scores related thereto; paragraph 0065, discussing that FIG. 4 illustrates an exemplary user profile, represented generally at 410, and the attributes associated 420.sub.1-N thereto. User profile 410 and attributes 420.sub.1-N can be 

determining, via execution of a machine learning algorithm by the server, a plurality of available employment opportunities that fit within the periods of availability based on the user attributes of the user (paragraph 0065, discussing that FIG. 4 illustrates an exemplary user profile, represented generally at 410, and the attributes associated 420.sub.1-N thereto. User profile 410 and attributes 420.sub.1-N can be stored in database 200 and within the database of user profiles 230. The one or more user attributes 420.sub.1-N can comprise the user's location, age, work experience, demographics, skill sets, current employment status, email, phone number, username, password, billing address, gender, how much the user is willing to spend to start work from home opportunity, how many hours per week the user will be devoting to the home-based business, how many hours the user is willing to work for an employer at home, educational background, household income, where the household income comes from, marital status, race, dependents, and/or desired opportunity attributes; paragraph 0072, discussing that providing a user with relevant opportunities that fit their individual needs and scoring these opportunities allows for improved effectiveness in opportunity-based searching and potentially increases the satisfaction level of the user. In addition, associating a score with an opportunity provides a user with an indication as to an opportunity's dependability and compatibility with the user. Furthermore, scoring an opportunity assists the user in determining if an opportunity will provide 

Carter also teaches simultaneously displaying, via the user interface of the mobile application on the mobile device, a browsable list of the plurality of determined available job opportunities (paragraph 0061, discussing that the database of opportunities 220 can be populated by one or more opportunities submitted via an opportunity provider, opportunities located by a research team, opportunities located by one or more search engines, screen scrapers, and/or spiders, and/or opportunities suggested by the user population; paragraph 0067, discussing that a user can be provided with a list of opportunities without creating a user account; 

Thomas is directed toward systems for providing income opportunities. Carter discusses a systems and methods for opportunity-based services. Therefore they are deemed to be analogous as they both are directed toward opportunity management and planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include receiving, from the user interface of the mobile application on the mobile device, a user schedule comprising periods of availability of the user with respect to a predetermined period of time; and determining, via execution of a machine learning algorithm by the server, a plurality of available employment opportunities that fit within the periods of availability based on the user attributes of the user, as taught by Carter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination 

The Thomas-Carter combination does not explicitly teach hosting, via a server, a mobile application that implements an online marketplace for browsing employment opportunities; wherein each available job opportunity includes a displayed icon and a link to a host of the respective job opportunity; receiving, from the user interface of the mobile application on the mobile device, a selection of an available job opportunity from among the plurality of determined available job opportunities; and transferring the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity. However, Ramo in the analogous art of job recommendation systems teaches these concepts. Ramo teaches:

hosting, via a server, a mobile application that implements an online marketplace for browsing employment opportunities (paragraph 00057, discussing that a system and method connects a user to employment resources. For example, the system and method connects a user to employment resources tailored to the user. For example, the system comprises one or more of a mobile platform and an online platform. For example, the system and method connects a user to one or more of a user assessment, training, and one or more career opportunities; paragraph 00060, discussing that embodiments of the invention employ a computational device. For example, the computational device comprises one or more of a computer, a mobile phone, a tablet, and another computational device; paragraph 00195, discussing that workforce entrants may be provided with tailored tools comprising one or more of a database of training opportunities, access to screening tests, access to job opportunities, and a Short Message Service (SMS) job alert; paragraph 00199, discussing a sample employer user. Corporate partner: a global online 

wherein each available job opportunity includes a displayed icon and a link to a host of the respective job opportunity (paragraph 00072, discussing that the system then directs the user to a job recommendations page 154 comprising links (i.e., link to a host of the respective job opportunity) to one or more jobs the system recommends for consideration by the user.  The system then directs the user to one or more specific job recommendation pages 156A, 156B, and 156C. For example, the system directs the user to between three and five specific job recommendation pages 156A-156C; paragraph 00073, discussing that the system then sends the user to a job selection page 162 at which the user is invited to click on a specific job recommendation from one of the specific job recommendation pages 156A-156C that the user finds to be of interest. For example, the user swipes the job selection page 162 to save to the user's profile a selected job recommendation page 156A-156C; paragraph 00104, discussing that FIG. 13 is a screenshot of a job category suggestion screen 1300 in a system and method for connecting a user to an employment resource tailored to the user…The job suggestion screen 1300 comprises a job suggestion legend 1310. As depicted, the job suggestion legend 1310 comprises the words, "Work you could love." The job suggestion screen 1300 further comprises a high growth job suggestion button 1320, an emerging job suggestion button 1330, and a great match job suggestion button 1340 (i.e., wherein each available job opportunity includes a 

receiving, from the user interface of the mobile application on the mobile device, a selection of an available job opportunity from among the plurality of determined available job opportunities (paragraph 0073, discussing that the system then sends the user to a job selection page 162 at which the user is invited to click on a specific job recommendation from one of the specific job recommendation pages 156A-156C that the user finds to be of interest (i.e., receiving a selection of an available job opportunity from among the plurality of determined available job opportunities). For example, the user swipes the job selection page 162 to save to the user's profile a selected job recommendation page 156A-156C; paragraph 0105, discussing that if the user presses the high growth job suggestion button 1320, the system presents the user with high growth jobs suited to one or more of the user's aptitudes, occupational personality, plans for the future, experience, game performance, and the like. If the user presses the emerging job  

transferring the connection with the mobile device from the server that hosts the mobile application to a host of the selected available job opportunity (paragraph 00078, discussing that    the system then sends the user to the "apply for a job" page 174, where the system invites the user to apply for the selected job. The system then sends the user to a "link to application portal" page 181 that links the user to an application portal. The application portal allows the user to do one or more of apply for the selected job, view an aggregated job posting by an employer that is not currently a user of the system, view an aggregated job posting by an employer that is currently a user of the system, view a direct job posting by an employer user, view a link to a website of an employer user; paragraph 00108, discussing that FIG. 16 is a screenshot of a selected job details screen 1600 in a system and method for connecting a user to an employment resource tailored to the user, using a game played on a computational device. If the user presses the "learn more" button 1520, the system presents the selected job details screen 1600 regarding the job selected by the user.  The selected job details screen 1600 comprises a selected job title legend 1610, a selected job education legend 1620, a selected job median pay legend 1630, a selected job projected openings legend 1640, a needed skills button 1650, a "get education" button 1660, a "get credentials" button 1670, and a selected job application button 1680; paragraph 00110, discussing that if the user presses the selected job application button 1680, the system takes the 

The Thomas-Carter combination is directed toward systems for providing income opportunities. Ramo discusses a system and method for connecting a user and an employment resource. Therefore they are deemed to be analogous as they both are directed toward opportunity finding systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thomas-Carter combination to include hosting, via a server, a mobile application that implements an online marketplace for browsing employment opportunities; wherein each available job opportunity includes a displayed icon and a link to a host of the respective job opportunity; receiving, from the user interface of the mobile application on the mobile device, a selection of an available job opportunity from among the plurality of determined available job opportunities; and transferring the connection with the 

Claims 10 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 10 and 19 Thomas teaches a computing system comprising: 3US App. No. 15/718,416Amendment in response to Office Action mailed December 17, 2020 a processor configured to host, via a server, a mobile application, and connect, via the server, to a mobile device executing the mobile application; and a network interface (paragraph 0106, discussing that network interface 812 may be any suitable interface for establishing a communications link between consumer terminal 802 and virtual purchaser 806 and may establish communication with virtual purchaser 806 by any of the communications means set forth in detail above. In one embodiment, network interface 812 facilitates wireless communication between consumer terminal 802 and virtual purchaser 806; paragraph 0141, discussing that the present invention may be embodied as a customization of an existing system, an add-on product, upgraded software, a standalone system, a distributed system, a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, the present invention may take the form of an entirely software embodiment, an entirely hardware embodiment, or an embodiment combining aspects of both software and hardware.  Furthermore, the present invention may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium.  Any suitable computer-readable storage medium may be utilized, including hard disks, CD-ROM, optical storage devices, magnetic storage a non-transitory computer readable storage medium having program instructions (paragraph 0141, discussing that the present invention may take the form of an entirely software embodiment, an entirely hardware embodiment, or an embodiment combining aspects of both software and hardware.  Furthermore, the present invention may take the form of a computer program product on a computer-readable storage medium having computer-readable program code means embodied in the storage medium.  Any suitable computer-readable storage medium may be utilized, including hard disks, CD-ROM, optical storage devices, magnetic storage devices, and/or the). Furthermore, Ramo teaches a mobile application that implements an online marketplace for browsing employment opportunities (paragraph 00057, discussing that a system and method connects a user to employment resources. For example, the system and method connects a user to employment resources tailored to the user. For example, the system comprises one or more of a mobile platform and an online platform. For example, the system and method connects a user to one or more of a user assessment, training, and one or more career opportunities; paragraph 00060, 00195, 00199, 00205).

As per claim 21, the Thomas-Carter-Ramo combination teaches the computer-implemented method of claim 1. Thomas suggests continously training a machine learning algorithm (paragraph 0206, discussing that in one embodiment, system 1 includes an empowerment engine that captures, compiles, arranges, organizes, learns from, uses and/or 

Thomas does not explicitly teach wherein the method further comprises continously training the machine learning algorithm based on matches of users to job opportunities. However, Carter in the analogous art of matching users to opportunities teaches this concept (abstract, discussing systems and methods for presenting a user with one or more forms of data, including, systems and methods of interactively searching and/or matching a user to an opportunity as well as obtaining a related score, and other information related thereto, preferably where the user has the ability to manage, utilize tools and receive education related thereto; paragraph 0081, discussing  that the systems and methods described can be utilized to facilitate job placement (e.g., work from home opportunities) for a user. It is to be understood, however, that the systems and methods described are applicable to multiple environments and areas of interest for both individuals and businesses. The disclosed systems and methods allow users to search and review work from home opportunities, be matched to the most relevant opportunities available based on 

Thomas is directed toward systems for providing income opportunities. Carter discusses a systems and methods for opportunity-based services. Therefore they are deemed to be analogous as they both are directed toward opportunity management and planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to include continuously training the machine learning algorithm based on matches of users to job opportunities, as taught by Carter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by utilizing information about the candidate attributes and information of the opportunities to inform a machine-learning algorithm, thereby providing a suitable recommendation scheme to match available opportunities and candidates.

29.	Claims 2, 5, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Carter, in view of Ramo, in further view of Lavian et al., Pub. No.: US 2014/0156556 A1, [hereinafter Lavian].

As per claim 2, the Thomas-Carter-Ramo combination teaches the computer-implemented method of claim 1, but it does not explicitly teach further comprising extracting criteria of each of the plurality of available job opportunities, wherein the determining is further performed based on the extracted criteria with respect to the user attributes and the user schedule. However, Lavian in the analogous art of shared economy systems teaches this concept (paragraph 0055, discussing that in an embodiment, the conditions may be mandatory to be followed by the second users, if the second user accepts a request corresponding to the announcement. In another embodiment, the conditions may be negotiable between the first user and one or more second users who are interested in the posted/announced request/information. The system 108 may determine about one or more suitable second users that may be recommended to the first user corresponding to the post of the first user. The suitable second users corresponding to the post/announcement may be determined based on matching between the profile of the first user and the profile of each of the second users. In one embodiment, the system 108 may determine the matching of the first user with the second users by matching the one or more conditions with information (such as profile information) corresponding to the second users. If the one or more second users meet the conditions then the second users may be considered as suitable second users for the announced activity/service/product; paragraph 0057, discussing that the processor 302 of the system 108 may search for suitable second users of the system 108 by matching the content and/or type of the announcement or request  (i.e.,  extracting criteria of each of the plurality of available job opportunities) made by the first user with the profile information of the other users of the system 108…; paragraph 0059, discussing that the processor 302 may then inform the first user about one or more matching profiles of the second users that are suitable to the announcement or request made by the first user. In an embodiment, the processor 302 may select only those profiles of the second users of the system 108 that satisfies all of the conditions posted by the first user corresponding to his/her announcement or request for sharing/exchanging/purchasing/selling any activity, a service, a product or personal item, an information and the like; paragraph 0071, discussing that the instructions executable by the processor 302 may facilitate the system to calculate rater's rating of a user based on one of a number of acceptance, rejections or objections raised by other users on the rating provided by the user. In an embodiment, the system 108 may calculate the rater's rating based on the number 

The Thomas-Carter-Ramo combination is directed toward systems for providing income opportunities. Lavian discusses a method for sharing and exchanging at least one of activity, service and product in a network. Therefore they are deemed to be analogous as they both are directed toward sharing economy systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thomas-Carter-Ramo combination to include extracting criteria of each of the plurality of  job opportunities, as taught by 
Lavian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by providing an information environment which contains data for all users and all assets, thereby allowing users to profit from assets by sharing it with other users.

As per claim 5, the Thomas-Carter-Ramo combination teaches the computer-implemented method of claim 1, but it does not explicitly teach wherein the determining further comprises determining a plurality of optimal job opportunities and mixing and matching times and dates for performing the plurality of optimal job opportunities within an availability of the user schedule. However, Lavian in the analogous art of shared economy system teaches this concept (paragraph 0043, discussing that each registered user of a client device may post the information corresponding to the product, service or activity that the user wants to share or exchange with other users of the system 108. For example, the user may announce an activity, such as bike riding, or post a request for resource sharing or exchanging. Further, the user may post one or more conditions corresponding to post or announcement. The conditions may include, but are not limited to, information or terms corresponding to the posted request or announcement for sharing or exchanging. For example, the user may post the conditions such as time of ride, maximum time window for pick-up, maximum time window for drop off corresponding to the bike riding; paragraph 0060, discussing that the sharable activity, service or product may include sharing a ride by the first user with one or more of the second users. For example, a first user announces a ride sharing service to be shared a certain date and time. The first user also adds certain conditions corresponding to the ride sharing service. The conditions may include, but are not limited to, date on which the first user is willing to share his/her ride, time of the day at which the first user is willing to pick up the second user, initial location from where the first user will pick up the second user, destined location at which the first user will drop off the second user, and maximum time window selected by the first user for picking up and dropping off the second user from/to the destined location. For example, the maximum time window for pick up selected by the first user may include a maximum time at which the first user may pick up the second user (i.e. mixing and matching times and dates for performing the plurality of optimal job opportunities). The maximum time window for pick up may also include the maximum time up to which the first user may wait for the second user to join the first user. The maximum time window for dropping off may include a maximum time to reach to the destined location of the second user; paragraphs 0076, 0096).

The Thomas-Carter-Ramo combination is directed toward systems for providing income opportunities. Lavian discusses a method for sharing and exchanging at least one of activity, service and product in a network. Therefore they are deemed to be analogous as they both are directed toward sharing economy systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thomas-Carter-Ramo combination to include determining a plurality of optimal job opportunities and mixing and matching times and dates for performing the plurality of optimal job opportunities within an availability of the user schedule, as taught by Lavian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by providing an information environment which contains data for all users and all assets, thereby allowing users to profit from assets by sharing it with other users.

Claims 11 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

30.	Claims  3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Carter, in view of Ramo, in view of Lavian, in of  Zhou et al., Pub. No.: US 2017/0046346 A1, [hereinafter Zhou].

As per claim 3, the Thomas-Carter-Ramo-Lavian combination teaches the computer-implemented method of claim 2, but it does not explicitly teach wherein the extracted criteria comprises two or more of property asset requirements, adherency requirements, trust requirements, motivational requirements, and psychological requirements. However, Zhou in the analogous art of shared economies teaches this concept (paragraph 0009, discussing a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for characterizing a user's reputation, information related to a plurality of users is obtained from one or more sources. The information is obtained with respect to at least one type of online activity. The information is transformed into one or more human traits of the plurality of users. Each human trait for each of the plurality of users is estimated based at least partially on the information related to the user. Each human trait is associated with at least one score. A reputation of a user included in the plurality of users is estimated with respect to the user's one or more human traits, based on at least one score associated with each of one or more human traits of the user and at least one score associated with each of the one or more human traits of the plurality of users; paragraph 0027, discussing a method, system, and programming aspects of characterizing a user. This teaching discloses methods and systems that automatically determine a person's one or more character badges and utilize these badges to facilitate peer-to-peer engagements in both online and physical settings.  A character badge manifests a person's one or more unique qualities in a given context (e.g., a person's buyer personality vs, dating personality) and helps establish the person's reputation in the specific context. Utilities of these character badges are also revealed to show how the badges may facilitate peer-to-peer engagements by helping people discover more trustworthy, personalized information, and engage with those with a particular character; paragraph 0038, discussing an improved process that uses one of three key functional modules alone or in combination to augment a peer-to-peer engagement process. As a result it improves the peer engagement quality from one or more aspects, such as engagement transparency, trustworthiness (i.e., trust requirements), effectiveness (knowing how to best engage with someone by their character), and integrity (knowing how to identify fraudulent situations by people's character or the changes in their 

The Thomas-Carter-Ramo-Lavian combination is directed toward systems for providing income opportunities. Zhou discusses a sharing economy system where people engage with one another in economic transactions. Therefore they are deemed to be analogous as they both are directed toward sharing economy systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thomas-Carter-Ramo-Lavian combination to include extracted criteria comprising two or more of property asset requirements, adherency requirements, trust requirements, motivational requirements, and psychological requirements, as taught by Zhou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized 

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

31.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Carter, in view of Ramo, in further view of  Zhou.

As per claim 4, the Thomas-Carter-Ramo combination teaches the computer-implemented method of claim 1, but it does not explicitly teach further comprising extracting social network information about the user from a social networking account associated with the user, and determining one or more attributes of the user based on the extracted social networking information. However, Zhou in the analogous art of shared economies teaches this concept (paragraph 0057, discussing that since a person's behavior may be captured in one or more data sources, the step 510 is to determine the data sources to be used based on one or more criteria, such as data availability, data quality, and context relevance 511. A simplest approach is by data availability: using whatever available data sources provided by a user.  If two or more data sources are provided (e.g., Facebook and Twitter), the data from these sources may be simply combined for analysis (i.e., extracting social network information about the user from a social networking account). To ensure the integrity and quality of operations, most preferably, this step should select only suitable data Sources to use. First, different engagements require different data. Assuming that the underlying peer-to-peer engagement system in FIG. 1 is an online marketplace for job seekers, LinkedIn and Twitter may be more desired data sources as they often reflect people's 

The Thomas-Carter-Ramo combination is directed toward systems for providing income opportunities. Zhou discusses a sharing economy system where people engage with one another in economic transactions. Therefore they are deemed to be analogous as they both are directed toward sharing economy systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thomas-Carter-Ramo combination to include extracting social network information about the user from a social networking account associated with the user, and determining one or more attributes of the user based on the extracted social networking information, as taught by Zhou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art 

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

32.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Carter, in view of Ramo, in view of Lavian, in further view of Wright, Pub. No.: US 2009/0106136 A1, [hereinafter Wright].
As per claim 6, the Thomas-Carter-Ramo-Lavian combination teaches the computer-implemented method of claim 5, but it does not explicitly teach wherein the mixing and matching comprises determining a shortest amount of time to payoff a debt associated with the user. However, Wright in the analogous art of financial planning teaches this concept (paragraph 0062, discussing that in various embodiments, the FBR database enables the user to prioritize the user's finances based upon the user's faith-based principles. The process of the FBR enables the user to set a course that focuses the user's plans and finances toward faith-centered goals and priorities. Before charting the course toward the user's faith-based goals and priorities, the process assists the user in determining a realistic current assessment of the financial means with which the user is working with based on the user's monthly income and available assets; paragraph 0072, discussing that to assist the user in furthering his or her purposed plan, the FBR database provides an automated personal financial tracking system...For example, the financial tracking system may include a debt ledger 800, a debt tracker 900, a loan transaction ledger 1000 , and a savings record…Oftentimes, it is difficult for the user to gain control over his or her financial affairs and achieve any measurable financial and personal goals without having an accurate 

The Thomas-Carter-Ramo-Lavian combination is directed toward systems for providing income opportunities. Wright discusses a method for facilitating financial planning. Therefore they are deemed to be analogous as they both are directed toward financial management and planning. It would have been obvious to one of ordinary skill in the art before the effective filing 

Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Berg, Pub. No.: US 2012/0317045 A1 – describes method of managing career opportunities including an apply feature. By clicking the apply feature, the potential candidate is directed towards an application page.  The application may be on the client site such that, upon selection of the apply feature, the potential candidate is navigated to the client site.
B.	 Morrison et al., Pub. No.: US 2012/0041889 A1 – describes a website portal for matching potential applicants to employers who are seeking to fill application-based positions.
C.	Vemuri et al., Pub. No.: US 2011/0209068 A1 – describes a method and system for efficient tracking and managing of job searching tasks.

E.	Martinez, Pub. No.: US 2016/0379516 A1 – relates to methods and systems for identifying career paths that may enable users to reach a target career goal.
F.	Brown et al., Pub. No.: US 2014/0258161 A1 – describes systems and methods for consolidating, preparing, and distributing job information as well as applicant responses.
G.	Hodges, Pub. No.: US 2015/0339631 A1 – relates to a mobile professional network that confidentially matches job recruiters to candidate job seekers.
H.	Hong, Wenxing, et al. "A job recommender system based on user clustering." JCP 8.8 (2013): 1960-1967 – describes a comprehensive investigation of four online job recommender systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.

 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683